193 U.S. 188
24 S.Ct. 431
48 L.Ed. 674
SECURITY LAND & EXPLORATION COMPANY, Plff. in Err.,v.HENRY WECKEY et al.
No. 128.
Argued January 19, 1904.
Decided February 29, 1904.

1
Messrs. William W. Billson and Chester A. Congdon for plaintiff in error.


2
Messrs. John R. Van Derlip, R. R. Briggs, and George P. Wilson for defendants in error.


3
Mr. Justice Peckham delivered the opinion of the court: In this case land in the same section as in the foregoing case is involved, and as the title depends upon precisely the same facts, this case is, by stipulation of counsel, to abide the event of the other.


4
Judgment affirmed.